DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Response to Amendment
The claim amendments filed 11/30/2022 have been entered.
Specification
The amendments to the specification filed 11/30/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new claim 18 is supported, nor does there appear to be a written description of the claim limitation ‘a plurality of transparent wall portions that equally space apart the plurality of echogenic stripes’ in the application as filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Patent Pub. 20120059308 hereinafter “Hsu” note Hsu was previously cited) in view of Rajendran et al. (US Patent Pub. 20140025039 hereinafter “Rajendran” note Rajendran was previously cited).
Regarding Claim 1, Hsu teaches (Figs 1 and 5) a medical device, comprising: 
a catheter adapter (110); and 
a cannula  (102) forming a lumen (104) having a length between a first end (106) and an opposing second end (108) of the cannula, the lumen extending parallel to a longitudinal axis of the cannula and extending along at least a portion of the length, the cannula comprising a wall and a plurality of echogenic stripes (502) encapsulated into the wall (see [0051] teaching echogenic materials within the wall of sheath 102) and extending along at least a portion of the length of the cannula (see Fig 5).
Hsu does not specify the medical device wherein the plurality of echogenic stripes is constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material, wherein each of the plurality of echogenic stripes is encapsulated by the second thermoplastic polymer material.
Rajendran teaches [0160] a catheter with an echogenic stripe. Rajendran further teaches that the echogenic strip is constructed of a fist polymer material and the catheter is a second thermoplastic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Hsu such that the echogenic stripe is constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material as taught by Rajendran. It is interpreted that with the modification of the materials, it would result in each of the plurality of echogenic stripes is encapsulated by the second thermoplastic polymer material. One of ordinary skill in the art would recognize these materials are well known for construction of a catheter with an echogenic material (Rajendran [0160]). Additionally, it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Regarding Claim 6, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu further teaches the medical device wherein at least one of an outer surface of the cannula and an inner surface of the cannula forming the lumen includes an intentionally regularly patterned surface (see [0055] teaching the various shapes and patterns that may be formed by the echogenic stripe on the outer surface).  
Regarding Claim 11, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu further teaches (Fig 4) the medical device wherein an outer surface (404) of the cannula defining an outer diameter of the cannula and an opposing inner surface (402) of the cannula defining an inner diameter of the cannula and forming the lumen (104) comprise a an initially regularly patterned surface ([0055] teaches various patterns that may be formed on the catheter with the echogenic material, this is interpreted to be an ‘initially regularly patterned surface’).
Claim(s) 2, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claim 1 above, and further in view of Field (US Patent Pub. 20030040756, note Field was cited previously).
Regarding Claim 2, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the plurality of echogenic stripes comprises a plurality of voids formed in the at least one stripe. 
Field teaches (Fig 4) a medical device wherein at least one echogenic stripe comprises a plurality of voids (12) formed in the at least one stripe (40; see [0018] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of echogenic stripes of Hsu such that the plurality of echogenic stripes comprises a plurality of voids formed in the at least one stripe as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to have a clearer ultrasound indication of movement of the catheter and enable clearer observation of material flowing along the catheter body (Field [0028]).
Regarding Claim 5, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu further teaches the medical device wherein the cannula (102) has an outer surface (404) and an inner surface (402) forming the lumen (104). 
Hsu does not specify that the outer surface and the inner surface are smooth. 
Field teaches  a catheter with an echogenic stripe (12), wherein the surfaces of the catheter are smooth [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer surfaces of the cannula of Hsu such that the inner and outer surfaces are smooth as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to allow for free flow of fluid within the catheter and to reduce accumulation of biofilm on the catheter (Field [0025]). 
Regarding Claim 8, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu does not teach the medical device wherein the plurality of echogenic stripes include a plurality of voids between an outer surface and an inner surface of the cannula.  
Field teaches (Fig 4) a medical device wherein at least one echogenic stripe comprises a plurality of voids (12) formed in the at least one stripe (40; see [0018] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of echogenic stripes of Hsu such that the plurality of echogenic stripes include a plurality of voids between an outer surface and an inner surface of the cannula as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to have a clearer ultrasound indication of movement of the catheter and enable clearer observation of material flowing along the catheter body (Field [0028]).
Regarding Claim 10, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu does not teach the medical device wherein the plurality of echogenic stripes includes a relatively dense material to create the echogenicity-enhancing properties of the plurality of echogenic stripes. 
Field teaches a catheter with at least one echogenic stripe (12) which includes a relatively dense material ([0023] teaches the bubbles 12 may be formed of glass, glass is interpreted to be a relatively dense material as described in the instant application’s disclosure paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of echogenic stripes of Hsu such that the plurality of echogenic stripes includes a relatively dense material to create the echogenicity-enhancing properties of the plurality of echogenic stripes as taught by Field. One of ordinary skill in the art would recognize this as a known material used to form an echogenic stripe in a catheter (Field [0023]). Additionally, it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claim 1 above, and further in view of Bosley (US Patent 5289831, note Bosley was cited previously).
Regarding Claim 3, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the plurality of echogenic stripes comprises a plurality of irregularities formed in the at least one stripe.  
Bosley teaches (Figures 15-16) a medical device wherein an echogenic stripe comprises a plurality of irregularities (1509) formed in the at least one stripe (Col 13 line 67 – Col 14 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of echogenic stripes of Hsu with a plurality of irregularities formed in the plurality of echogenic stripes as taught by Bosley. One of ordinary skill in the art would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).
Regarding Claim 9, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the plurality of echogenic stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes.  
Bosley teaches (Figures 15-16) a medical device wherein an echogenic stripe comprises a plurality of irregularities (1509) formed in the at least one stripe (Col 13 line 67 – Col 14 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least plurality of echogenic stripes of Hsu such that the plurality of echogenic stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes as taught by Bosley. One of ordinary skill in the art would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claim 1 above, and further in view of Adams et al. (US Patent Pub. 20120022502 hereinafter “Adams”, note Adams was cited previously).
Regarding Claim 4, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the plurality of echogenic stripes has radiopaque properties. 
	Adams teaches a medical device (Fig 7a) wherein a stripe has radiopaque properties (720; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of echogenic stripes of Hsu to have radiopaque properties as taught by Adams. One of ordinary skill in the art would have been motivated to do so in order to allow for this stripe to be seen through x-ray (Adams [0065]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claim 1 above, and further in view of Solomon et al. (US Patent 6200338 hereinafter “Solomon”).
Regarding Claim 18, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the second thermoplastic polymer material forms a plurality of transparent wall portions that equally space apart the plurality of echogenic stripes. 
Solomon teaches (Fig 3) catheter with  transparent sections (10) spaced apart from radiopaque stripes (20; Col 3 lines 41-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Hsu and Rajendran such that the second thermoplastic polymer material forms a plurality of transparent wall portions that equally space apart the plurality of echogenic stripes as taught by Solomon. One of ordinary skill in the art would have been motivated to do so in order to allow for a section to visually observe the fluid flowing within the tubing lumen (Col 3 lines 53-63).
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
As to the arguments on Pg. 8 lines 9-27, the applicant argues that that Hsu does not teach “wherein each of the plurality of echogenic stripes is encapsulated by the second thermoplastic polymer material”. The examiner does not find this to be persuasive. Hsu teaches in paragraphs [0052-0053] that multiple stripes (502) are imbedded in the catheter wall. The modification done in claim 1, the materials of Hsu are modified to be a first polymer material and a second thermoplastic material as taught by Rajendran paragraph [0160]. This modification would result in each of the plurality of echogenic stripes is encapsulated by the second thermoplastic polymer material. For these reasons the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783